Citation Nr: 0732830	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  00-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
migraine headaches prior to October 12, 2006.  

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches for the period beginning October 12, 2006.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from January 1997 to 
December 1999.  

This case was originally before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Department of Veterans 
Affairs Medical and Regional Office Center in Wichita, Kansas 
(hereinafter RO).  The case was remanded for additional 
development by the Board in May 2006 and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Prior to October 12, 2006, the evidence did not show that 
there were migraine headaches involving prostrating attacks 
occurring on an average once a month over the previous 
several months

2.  For the period beginning October 12, 2006, very frequent 
completely prostrating and prolonged attacks of migraine 
headaches are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
migraine headaches prior to October 12, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code (DC) 8100 
(2007).    
 
2.  The criteria for a rating in excess of 30 percent for 
migraine headaches for the period beginning October 12, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §4.124a, DC 8100 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the matter on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard to the 
duty to notify, letters dated in April 2003, July 2004 and 
April 2006 satisfied the duty to notify provisions.  The 
April 2006 letter specifically notified the veteran as to how 
disability ratings and effective dates are assigned.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA Compensation and 
Pension examinations.  There is no indication in the record 
that additional evidence relevant to the matter decided 
herein is available and not part of the claims file, and the 
veteran himself indicated in July 2007 that he had no 
additional evidence to submit.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for increased 
compensation for the service-connected disorder at issue 
herein is based on disagreement with the assignment of an 
initial ratings for this condition; namely, migraine 
headaches, following the initial award of service connection 
for each condition.  The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58.  
 
A 30 percent evaluation for migraine headaches is warranted 
for characteristic prostrating attacks occurring on an 
average once a month over last several months.  38 C.F.R. 
§ 4.124a, DC 8100.  With very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is for assignment.  
Id. 
 
The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2007).

Service connection for migraine headaches was granted by a 
February 2003 rating decision.  A noncompensable rating was 
assigned effective from January 1, 2000.  As indicated above, 
the veteran expressed disagreement with this initial rating, 
and a June 2003 rating decision increased the rating to 10 
percent, also effective from January 1, 2000.  The veteran 
continued to express disagreement with this rating, and after 
development was accomplished following the May 2006 remand, 
the rating for migraine headaches was increased to 30 percent 
effective from October 12, 2006, by a June 2007 rating 
decision.  

As a result of the ratings assigned by the RO detailed above, 
there is first for consideration the matter of whether the 
veteran is entitled to a rating in excess of 10 percent for 
migraine headaches prior to October 12, 2006.  The second 
matter for consideration is whether a rating in excess of 30 
percent may be assigned for migraine headaches for the period 
beginning October 12, 2006.  See AB v. Brown, 6 Vet. App. 35 
(1993) (holding that, on a claim for an increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that such a claim 
remains in controversy, even if partially granted, where less 
than the maximum benefit available has been awarded).

The service medical records reflect reports dated in 1998 and 
1999 that showed the veteran complaining about neck pain and 
headaches, and an assessment of muscle tension, migraine or 
sinus headaches.  It was also speculated that the headaches 
could have been the result of a periapical cyst as an MRI of 
the brain conducted in July 1999, in addition to 
demonstrating inflammation of the ethmoid sinuses, also 
showed a periapical cyst.  An October 1999 service medical 
showed the veteran describing migraine headaches that began 
that morning with a two year history of occipital headaches.  
The diagnosis at that time was muscle tension headaches.  The 
veteran reported that he had migraine headaches of a 
"varying" frequency in occurrence on a medical history 
compiled in conjunction with his separation examination.   

After service, VA outpatient treatment records dated from 
February 2000 to December 2000 reflect treatment for migraine 
headaches.  In February 2000, the veteran indicated that 
Midrin had helped his headaches in the past and noted that he 
suffers from anywhere from four to ten headaches a month.  
October and December 2000 VA outpatient treatment reports 
noted that there were no significant changes associated with 
his migraine headaches.  At a January 2001 VA examination, 
the veteran described suffering from headaches that typically 
begin in the left posterior region at the base of the spine 
that radiate into the parietal area.  He described the 
headaches as being accompanied by photophobia, hyperacusis 
and nausea.  The veteran stated that the headaches can occur 
approximately two or three times a week, and that he then may 
not have headaches for two or three months.  He described 
approximately 10 headaches in 2000.  The headaches were 
described as lasting from two hours to two days.  The 
diagnoses included migraine headaches which the examiner 
stated were vascular in origin, and the examiner opined that 
the veteran's migraine headaches were more likely than not 
related to symptoms incurred during service.  

Similar symptoms were described by the veteran at a May 2003 
VA examination, at which time he stated the described 
headaches occur two to three times a month and sometimes once 
a month.  He stated that Midrin, Tylenol #3 and caffeine 
products had not helped, but that he had not been treated in 
the emergency room for headaches because they usually go 
away.  A private clinical record dated in January 2004 shows 
the veteran describing headaches that occur two to three 
times a week that at times result in his "passing out" for 
thirty seconds and then regaining consciousness.  He 
indicated that medications prescribed in the past had not 
worked, and following the examination, the veteran was 
prescribed with a new medication, Depakote.  

Thereafter, VA outpatient treatment reports dated in 2004 
reflect treatment for migraine headaches, with the veteran 
indicating in May 2004 that he "nearly always has a 
headache" but that he has severe headaches that occur two to 
three times per week.  A June 2004 outpatient treatment 
record indicated that the headaches were accompanied by 
syncope and double vision.  A July 2004 outpatient treatment 
report indicated that the veteran's headaches had decreased 
from four a week to one to two a week after an increase in 
his Depakote.  However, he described the headaches as being 
more severe ("10" on a scale of one to 10) when they 
actually occur.  In November 2004, the veteran described the 
headaches as occurring two or three times a week and lasting 
from a few hours to two or three days.  By September 2005, 
the veteran was "convinced" that he had fewer headaches 
since he had taken Depakote, but he stated that the headaches 
were as intense as ever when they arose.  

The veteran submitted a statement in March 2006 in which he 
indicated that he suffers from three to five migraine 
headaches a week with varying intensity.  When the headaches 
are severe, the veteran stated he that suffers from 
"excruciating pain in my head that compels me to stop 
immediately what I am doing and to sit or lie motionless with 
my eyes closed."  He stated that sometimes the headaches are 
so severe that he loses consciousness for several seconds to 
a minute.  Attached to this statement were reports from work 
colleagues of the veteran who reported that they have 
witnessed the veteran having to stop or leave work due to his 
headaches.  One of these individuals stated that the veteran 
suffered from debilitating migraines as often as three times 
a week.  

In October 2006, the veteran submitted a report from a visit 
to a private neurologist in July 2006 at which time he stated 
that while he initially had suffered from one headache a 
month, they were now occurring more frequently, perhaps two 
or three times a week.  He described suffering from nausea, 
rare vomiting, photophobia, sonophobia and scotomata.  Also 
described were a couple of episodes of loss of consciousness.  
Submitted in conjunction with this private clinical report 
was electronic mail correspondence between the veteran and 
his employer reflecting approval by the veteran's employer 
for the veteran to take sick leave on several occasions from 
March 2006 to October 2006 due to his headaches.  

At a March 2007 VA examination, the veteran described 
suffering from headaches two to three times per week that 
were described as prostrating in nature which forced him to 
leave work and go to bed two times a week.  A CT scan of the 
head in May 2006 was reported to have been normal.  The 
impression was migraine headaches that were worsening, at 
least as likely as not service related.  

In explaining the rationale behind the decision to assign 
October 12, 2006, as the effective date for the 30 percent 
rating for migraine headaches, the RO indicated that the 
March 2007 VA examination demonstrated that the veteran was 
entitled to a 30 percent rating as the reports from this 
examination indicated the veteran suffered from episodes of 
migraine headaches two to three times a week, in essence 
"confirming" the evidence with respect to the frequency of 
the veteran's headaches demonstrated by the July 2006 private 
neurologist's reports and electronic mail correspondence said 
by the RO to have been received on October 12, 2006.  
Reviewing the evidence dated prior to October 12, 2006, while 
some of this evidence shows the veteran describing headaches 
occurring more than once a month, the corroboration of the 
veteran's headaches by the independent sources received in 
October 12, 2006, was not persuasively demonstrated prior to 
that time.  As such, the Board finds that the criteria for a 
rating in excess of 10 percent for migraine headaches prior 
to October 12, 2006, are not met, and that the assignment of 
the 30 percent rating from that date by the RO was 
appropriate.  38 C.F.R. § 38 C.F.R. § 5110(a); 
38 C.F.R. § 3.400(o).    

As for a 50 percent rating for the period beginning October 
12, 2006, which would require very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, while the veteran's headaches have 
been shown to have caused him to miss some time from work, 
there is no evidence of record, to include from the veteran's 
colleagues who have described the limitations imposed on the 
veteran's ability to work, that the headaches are so severe 
as to preclude his employment as a chemist.  In addition, 
while the headaches are at times severe, the veteran stated 
at the May 2003 VA examination that they "go away" before 
they become so severe as to require him to go to the 
emergency room.  While the most recent evidence indicates 
that the veteran's headaches have become more severe, this 
evidence also has not demonstrated that they are so severe as 
to require visits to an emergency room.  As such, the Board 
finds that the criteria for a 50 percent rating for headaches 
for the period beginning October 12, 2006, are not met. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his migraine headaches, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the ratings that have 
been assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  
 

ORDER

A rating in excess of 10 percent for migraine headaches prior 
to October 12, 2006, is denied.  

A rating in excess of 30 percent for migraine headaches for 
the period beginning October 12, 2006, is denied.  




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


